AFFIRMED as MODIFIED and Opinion Filed November 19, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00112-CR
                                      No. 05-19-00113-CR
                                      No. 05-19-00114-CR

                           KEILON MARCEL WRIGHT, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
               Trial Court Cause Nos. F-1755630-P, F-1755631-P, F-1755632-P

                               MEMORANDUM OPINION
                          Before Justices Bridges, Whitehill, and Nowell
                                   Opinion by Justice Bridges
       The State indicted appellant Keilon Marcel Wright for aggravated robbery. The trial court

accepted his open guilty plea in each case, conducted a consolidated punishment hearing, and

sentenced appellant to thirty years’ confinement in each case, ordered to run concurrently.

Appellant raises the same issue in all three appeals. He argues the trial court lacked jurisdiction

to hear the cases and render judgments because the cases were not properly transferred to the trial

court’s docket. Because the facts are known to the parties and unnecessary for disposition of the

appeals, we issue this memorandum opinion. See TEX. R. APP. P. 47.1. As modified, we affirm

the trial court’s judgments.
          In a single issue, appellant challenges the jurisdiction of the trial court. The record shows

indictments were returned to the 291st district court, then later appeared on the 195th district

court’s docket, and subsequently were transferred to the 203rd district court. Because the records

do not contain any transfer orders, appellant contends the 203rd district court never acquired

jurisdiction thereby rending the judgments void.

          This Court has repeatedly addressed appellant’s argument and held a party must file a plea

to the jurisdiction to preserve this complaint for appeal. See Halton v. State, No. 05-14-00640-

CR, 2015 WL 3991827, at *12 (Tex. App.—Dallas July 1, 2015, no pet.) (mem. op., not designated

for publication) (citing Lemasurier v. State, 91 S.W.3d 897, 899–900 (Tex. App.—Fort Worth

2002, pet. ref’d) (defendant who fails to file a plea to jurisdiction waives complaint because lack

of transfer order in record is procedural, not jurisdiction)).1 No such plea was filed in these cases.

Accordingly, appellant has not preserved his issue for review. Id.; see also Chapin v. State, No.

05-15-01009-CR, 2016 WL 4421570, at *6 (Tex. App.—Dallas Aug. 19, 2016, no pet.) (mem.

op., not designated for publication) (same).

          In two cross issues, the State requests modification of the judgments to reflect a deadly

weapon finding and to reflect the authority for the deadly-weapon finding pursuant to Texas Code

of Criminal Procedure article 42A.054(c) rather than article 42.12, section 3(g). An appellate court

may modify a judgment when it has the necessary information to do so. Asberry v. State, 813
S.W.2d 526, 530 (Tex. App.—Dallas 1991 pet. ref’d).

          For a trial court to enter a deadly-weapon finding in the judgment, the trier of fact must

first make an affirmative finding to that effect. See Duran v. State, 492 S.W.3d 741, 746 (Tex.



     1
       See Ward v. State, No. 05–14–00270–CR, 2015 WL 1569823, at *6 (Tex. App.—Dallas Apr. 3, 2015, no pet.) (mem. op., not designated
for publication); Gullatt v. State, No. 05-13-01515-CR, 2014 WL 7499045, at *3 (Tex. App.—Dallas Dec. 29, 2014, no pet.) (mem. op., not
designated for publication); Brown v. State, No. 05-10-00328-CR, 2011 WL 2477649, at *5 (Tex. App.—Dallas June 23, 2011, pet. ref’d) (not
designated for publication); Chappel v. State, No. 05–10–00629–CR, 2011 WL 2438520, at *1 (Tex. App.—Dallas June 20, 2011, no pet.) (not
designated for publication).

                                                                 –2–
Crim. App. 2016). There are three formal ways a factfinder makes this affirmative finding: (1) the

indictment specifically alleged a “deadly weapon” was used (using the words “deadly weapon”)

and the defendant was found guilty “as charged in the indictment”; (2) the indictment did not use

the words “deadly weapon” but alleged use of a deadly weapon per se (such as a firearm); or (3)

the jury made an express finding of fact of use of a deadly weapon in response to submission of a

special issue during the punishment stage of trial. Id.; see also Polk v. State, 693 S.W.2d 391, 396

(Tex. Crim. App. 1985) (en banc).

       Here, the indictments in F-1755630-P and F-1755631-P alleged appellant “used and

exhibited a deadly weapon, to-wit: A HANDGUN.” The indictment in cause number F-1755632-

P charged appellant with using or exhibiting “a deadly weapon, to-wit, A FIREARM.” Appellant

judicially confessed to committing the offenses “exactly as alleged in the indictment.” Further,

under “special findings or orders,” the second page of the judgments indicate the “Court FINDS

Defendant used or exhibited a deadly weapon . . . ,” which indicates the omission on the first page

was a clerical error. Accordingly, we sustain the State’s first cross issue and modify the judgments

to reflect the deadly weapon finding. Duran, 492 S.W.3d at 746; see also Caballero v. State, No.

05-18-01338-CR, 2019 WL 5112270, at *1 (Tex. App.—Dallas Oct. 10, 2019, no pet.) (mem. op.,

not designated for publication).

       In its second cross issue, the State asks the Court to modify the judgments to reflect the

correct statutory basis for the deadly-weapon finding. The judgments indicate the trial court

entered a deadly-weapon finding pursuant to Texas Code of Criminal Procedure article 42.12,

section 3(g). Article 42.12 of the Texas Code of Criminal Procedure was repealed and replaced

with Chapter 42A, effective January 1, 2017. See Act of June 17, 2015, 84th Leg., R.S., ch. 770,

§ 1.01, eff. Jan. 1, 2017. The statute directing the trial court to enter an affirmative finding

regarding the use or exhibition of a deadly weapon is now codified in article 42A.054(c). See TEX.

                                                –3–
CODE CRIM. PROC. art. 42A.054(c). Because this was a clerical error and not an error of judicial

reasoning, we sustain the State’s second cross issue and modify the judgments to reflect that the

statutory basis for the court’s affirmative deadly weapon finding is “TEX. CODE CRIM. PROC. ANN.

art. 42A.054(c).” See Tarver v. State, No. 05-18-00589-CR, 2019 WL 1785342, at *2 (Tex.

App.—Dallas Apr. 24, 2019, no pet.) (mem. op., not designated for publication).

       As modified, we affirm the trial court’s judgments.




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE




Do Not Publish
TEX. R. APP. P. 47.2(b)
190112F.U05




                                              –4–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 KEILON MARCEL WRIGHT, Appellant                     On Appeal from the 203rd Judicial District
                                                     Court, Dallas County, Texas
 No. 05-19-00112-CR          V.                      Trial Court Cause No. F-1755630-P.
                                                     Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                        Justices Whitehill and Nowell participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

     Under Findings on a Deadly Weapon, we DELETE “N/A” and REPLACE with “Yes, A
FIREARM.”

       The statutory basis for the special findings section on the second page of the judgment is
revised to read “TEX. CODE CRIM. PROC. ANN. art. 42A.054(c).”

       As modified, the judgment of the trial court is AFFIRMED.




Judgment entered November 19, 2019




                                               –5–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 KEILON MARCEL WRIGHT, Appellant                     On Appeal from the 203rd Judicial District
                                                     Court, Dallas County, Texas
 No. 05-19-00113-CR          V.                      Trial Court Cause No. F-1755631-P.
                                                     Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                        Justices Whitehill and Nowell participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

     Under Findings on a Deadly Weapon, we DELETE “N/A” and REPLACE with “Yes, A
FIREARM.”

       The statutory basis for the special findings section on the second page of the judgment is
revised to read “TEX. CODE CRIM. PROC. ANN. art. 42A.054(c).”

       As modified, the judgment of the trial court is AFFIRMED.

Judgment entered November 19, 2019




                                               –6–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 KEILON MARCEL WRIGHT, Appellant                     On Appeal from the 203rd Judicial District
                                                     Court, Dallas County, Texas
 No. 05-19-00114-CR          V.                      Trial Court Cause No. F-1755632-P.
                                                     Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                        Justices Whitehill and Nowell participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

     Under Findings on a Deadly Weapon, we DELETE “N/A” and REPLACE with “Yes, A
FIREARM.”

       The statutory basis for the special findings section on the second page of the judgment is
revised to read “TEX. CODE CRIM. PROC. ANN. art. 42A.054(c).”

       As modified, the judgment of the trial court is AFFIRMED.



Judgment entered November 19, 2019




                                               –7–